DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6, 8-13, 15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1, 21 and 22 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding “wherein the storage adapter to provide the partition table comprises the storage adapter to synthesize the partition table as directed by a driver of the direct accessed storage” as required by independent claims 1 and 11, in combination with the other claimed limitations (emphasis added). The prior art of record teaches creating partition tables (Lionetti paragraph 70). However the prior art of record does not teach creation of a partition table by a driver of a direct access storage device as required by independent claims 1 and 11.

Because claims 2-4, 6, 8-10, 12-13, 15, 17 and 19-20 depend directly or indirectly on independent claims 1 and 11, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181